﻿186.	I should like first of all to address to you, Mr. President, my warmest greetings on your election to the presidency of the thirty-third session of the General Assembly of the United Nations. It is with the greatest pleasure that we see presiding over the General Assembly the representative of a Latin American country, a friend of Portugal, to which we are united by so many common traditions and historical links. We are sure, Mr. President, that you will bring to this debate the invaluable experience of a career devoted to international affairs in the rich juridical tradition of Latin America and in particular that of Colombian diplomacy, further strengthened by the spirit and love of freedom that inspired the heroism of Bolivar.
187.	Allow me also to pay a tribute to the eminent qualities of your predecessor, Mr. Lazar Mojsov, who presided so ably over the activities of the last regular session and the three special sessions of the General Assembly with his great political and diplomatic qualities during the whole year.
188.	I wish also to salute the Secretary-General of the United Nations, Mr. Kurt Waldheim. I recall the interested and devoted manner in which Mr. Waldheim followed the Portuguese decolonization process, and the constant efforts he has made in the same spirit towards peace which reveal the dedication, the competence and the human qualities he has always shown in the exercise of his high functions.
189.	I should like also to extend our fraternal greetings to Solomon Islands upon its admission this year to the United Nations, bringing the number of United Nations Members to 150, almost three times as many countries as belonged to this Organization at the time of its founding. Thus the United Nations takes a considerable further step towards accomplishing one of its most noble aims, universality. Since I have referred to universality I believe it appropriate
21 Mr. Correa Gago spoke in Portuguese. The English version of his statement was supplied by the delegation.
to consider the United Nations position within the world at this time when we are beginning our work in this General Assembly.
190.	In this context, I should like to emphasize how strongly my delegation shares the concerns expressed in the Secretary-General's report on the work of the Organization (A/33/1]: namely, regarding the necessity of strengthening the prestige of the United Nations, of bringing greater efficiency to its activities, and of providing this Organization with the means that will enable it to exercise a decisive influence in the situations of conflict that our world faces.
191.	As the Secretary-General says in his report, which was written with his usual firmness and clarity that are the fruit of his experience and knowledge of the problems, the essential purpose of the United Nations at the time of its creation was to ensure justice and peace among nations and especially to protect the small countries or those deprived of sufficient means of self-defence [see A/33/1, sect. II]. We must admit that the United Nations has not always been able to fulfil this essential function or, what is perhaps more important, to guarantee the enforcement of its own decisions. This state of affairs affects the confidence that the Member States should have in this Organization, and therefore needs to be corrected. We firmly believe in the advisability of granting the United Nations the necessary means to enable it to exercise immediately and permanently its role of guarantor of the peace. Portugal especially supports all initiatives aimed at strengthening the United Nations peace-keeping forces and in particular the creation of a reserve force to be available in an emergency. Although we acknowledge that the task of the United Nations peace-keeping forces has been a difficult one throughout the years, we are convinced that such United Nations operations, in many grave moments of international life, have been invaluable.
192.	The agenda of this Assembly presents us with a long series of problems that assume a global dimension in our interdependent world—problems whose gravity so often jeopardizes peace and international security. As representatives of the community of nations, we have the duty, when confronted with the responsibility of studying, analysing and discussing those problems, in conformity with the spirit and letter of the Charter, of sparing no effort to contribute to their solution. This political will and determination that inspires my delegation is directly in line with the ancient traditions of Portuguese diplomacy. Throughout history, with a profoundly humanistic vision of life, we have preached and practised arbitration, conciliation, dialogue and peaceful negotiation as methods for the settlement of conflicts; and we believe that the moment has come for us to seek to make its presence felt, within this Organization, in such a way that will enable Portugal to continue that tradition in an efficient and fruitful manner for the international community.
193.	Ostracized here for almost 25 years, Portugal, having now completed its process of decolonization and fully strengthened its democratic institutions, today has a just and legitimate claim to participate fully in international life and to collaborate openly at all levels with the organs and agencies of the United Nations. It is our belief that the long human experience acquired by my country throughout its
history could be a valuable asset to the cause of better understanding among the peoples of so many different origins and cultures which today form the community of nations. As an eloquent sign of the richness of that experience, let me point to the fact that I am quite naturally able to address you here in Portuguese, a language spoken today by about 150 million people, represented here by several sovereign States, to which from this rostrum I address my most fraternal and warm good wishes.
194.	It is in the light of the ideals I have just mentioned that we follow the serious situation in the Middle East and welcome all the initiatives that have been taken to bring peace eventually to that part of the world. These initiatives, which, in our opinion, should be pursued, with the necessary moral and political courage, have brought hope to all those who recognize that the continuation of tensions in that area could easily lead to a new war of incalculable proportions, resulting in great human suffering and material destruction. Despite the obstacles and difficulties still to be overcome or the understandable doubts and suspicions, the echo that these gestures of peace have found in the very peoples most closely affected by the problems of the region and their repercussions in the world lead us to foresee the possibility of a less arbitrary solution which would be more just for the peoples, the values and the interests at stake. We support the full implementation of the relevant resolutions adopted by this Organization on this matter. As we are bound by significant cultural and historical ties to the various peoples of the Middle East, it is with the greatest attention and care that we follow all the steps taken towards a solution that could ensure for all the States of the region the right to exist in peace within secure and recognized boundaries.
195.	For us, that solution should obviously respect the rights of the Palestinian people and assure the fulfilment of their legitimate hopes and aspirations. Let us not forget that the Palestinians are, after all, in their own land at this very moment the major victims of a conflict that has lasted over 30 years. But one point has to be made clear: never will there be peace in the Middle East-because peace implies the mutual recognition of States and full respect for their boundaries—as long as alien territories remain occupied-by force. As soon as peace is reached, on the other hand—with all its implications, with all its guarantees —the abusive and unnecessary nature of occupation will become obvious to all.
196.	Nevertheless, it is only with a genuine political will on the part of all the interested Governments and peoples and their effective participation that it will be possible to find and implement a peaceful, just and lasting solution to the conflict.
197.	We would be happy to believe that we are heading towards such a solution, a solution which could bring peace to the peoples in the Middle East in the not-too-distant future, thus crowning with success the patient efforts that have been made and continue to be made, the latest of which was the courageous and noble initiative of the President of the United States to call the Camp David summit meetings. However limited they may be, all steps towards diminishing the risk of violent confrontation during the period still required for bringing about definitive solutions deserve our support.
198. But let us not expect miracles from them. For it would indeed be a miracle if it were possible in a meeting of a few days to find a definitive solution for a problem that for over 30 years has gradually become more complex and more difficult. In an area where so many national interests, so many divergent - if not opposing-ideologies meet or are in conflict, where so many vital interests of the whole world community are at stake, where all the questions under discussion have become emotional issues making a rational approach almost impossible, we can only expect the road to peace to be long, sinuous and full of obstacles. We therefore welcome the steps aiming at peace, but we do not overrate them, nor do we entertain the dangerous illusion that their results-however encouraging-lead, or will in a short while lead, to the over-all settlement required in the Middle East in accordance with the spirit and the letter of the relevant resolutions adopted by the United Nations on the question.
199.	It is in the same spirit that we have been following the developments of the situation in Africa-in the same spirit, but perhaps with additional concern due to the sentimental association and cultural and historical links that irrevocably bind us to that continent. This we do with no aim other than the solidarity which the struggle that continues to be waged there against colonialism and racism in their most intolerable forms deserves.
200.	It has always been our view that only through an open discussion of ideas and problems between Africans would it be possible to find lasting solutions for the problems of the continent; and for the first time after the decolonization and the return of democracy to my country we were invited this year to attend the fifteenth ordinary session of the Assembly of Heads of State and Government of the OAU in Khartoum, where we enjoyed the generous hospitality of the Government of Sudan. And, indeed, we were gratified to witness how creative, fertile and dignified a debate can be when it brings face to face men, albeit of diverse cultures and backgrounds but nevertheless united in the just and lawful defence of the causes which they believe can best enhance the prestige of Africa, its peoples, its traditions and the vitality and richness of its future.
201.	We believe in the prospects of that future and in the determination of the African peoples and Governments in defining the patterns of their national destinies through the exercise of the full powers of their sovereignty, a sovereignty often conquered at such high cost. We are therefore increasingly worried to see that Africa may once again become a ground for confrontation between great-Power blocs alien to the realities and, indeed, to the very interests of Africa. We therefore express all the more strongly our hope for the stability of the African Governments, legitimized and sanctioned by their peoples through a prolonged and arduous struggle for independence and for the definition of their national identities.
202.	We follow the problems that are a source of concern to  he majority of African countries with strict respect for the principle of non-interference in the internal affairs of third countries. Nevertheless, we cannot avoid viewing with deep concern the situations which in theory or practice institutionalize racial discrimination or other forms of oppression which are a blatant denial of the most fundamental human rights. No historical argument can be invoked to delay the solutions which the conscience of the international community and the very dignity of man demand.
203.	Thus in relation to southern Africa we express our hope that within this Organization or through machinery created by it quick solutions will be found for the following problems which mankind finds more intolerable every day: apartheid, the utmost form of racism, iniquity and injustice; the independence of Namibia, with full respect for its territorial unity and integrity-an independence almost attained thanks to the good of) ices of the five Western members of the Security Council, to whose perseverance we wish to pay a tribute, but an independence which, unfortunately, today still remains a promise loaded with risks of failure; and, lastly, the drama in Zimbabwe where, despite all efforts, it has still not been possible to find a formula that could put an end to a doubly fratricidal war, a war of tragic consequences not only for the people of Zimbabwe but also for the neighbouring countries.
204.	Still in the realm of problems that most directly concern us, we cannot refrain from mentioning the case of East Timor, where we believe the United Nations should promote compliance with the resolutions adopted by the General Assembly and the Security Council aimed at allowing the people of the Territory to exercise their legitimate rights to self-determination. The innumerable and relevant resolutions regarding the rights of people to self-determination adopted here in accordance with the principles contained in General Assembly resolution 1514 (XV) have been the basis of the decolonization process that my country has carried out since April 1974. However, the trend of events in the specific case of East Timor has not enabled its people to exercise that right. We therefore urgently appeal to all those who can to intervene in this matter so that the population of the Territory of East Timor may freely express itself regarding its own future.
205.	On another level we wish to join our voice to those of many others that, here and in other organs within the United Nations and in the specialized agencies, insistently ask how it is possible that in a world of growing scientific and technological progress,- dramatic and alarming situations of poverty, anger and inequality continue to persist if not to multiply. We therefore support all the initiatives aimed at developing a new international economic order. But we cannot hide our disillusionment at seeing how little progress has been made towards that aim. The difficulties that have arisen must be faced clearly and courageously and adequate remedies must be sought.
206.	For, despite the sincere will of the sponsors and supporters of resolutions and initiatives and the gravity of the problems under consideration, nothing concrete can possibly be achieved without the creation of a vast and comprehensive movement of political solidarity; a movement that would recognize the aspirations of the least favoured nations of the globe, interpret them and compel the main decision-making centres, whose action will be decisive, to take them into account.
207.	In this context, Portugal attaches the greatest importance to the continuation of the North-South dialogue. It is
with serious apprehension that we view the recent stalemate in the Committee Established under General Assembly Resolution 32/174. We hope that this can be overcome during the present session of the General Assembly, thus accelerating the process which will ensure, through the establishment of the necessary new international economic order, a fuller and more balanced economic growth, whose fruits will be shared equitably by the richer and the poorer members of the world community. In the same context, Portugal welcomes the efforts undertaken over several years by the Third United Nations Conference on the Law of the Sea. The convening of the Conference was certainly one of the historic initiatives of the United Nations. Its efforts are destined to find just and balanced solutions for the preservation and exploitation of the wealth common to all mankind constituted by the resources of the sea.
208.	In other areas also, the United Nations has a fundamental role to play. I wish to refer specifically to disarmament and human rights. Portugal supports general and complete disarmament, a principle expressed in its Constitution, and for this reason is pleased at the step that was taken in this direction at the tenth special session of the General Assembly. The fact that that session was held was also significant for the United Nations, for it is within tills Organization that important negotiations will take place. Without considering them to be spectacular, we appreciate the results achieved at the special session, in so far as we now have a rational framework. Organs which we hope will be effective have been created and will begin functioning according to a strategy for disarmament, as stated in the Declaration approved at the special session [resolution S-10/2, sect. II]. Principles and priorities were defined; a document was drafted to guide us in our tasks in this area; ideas were expressed and many have developed into the proposals that we must now examine and discuss. Finally there is a Programme of Action [ibid., sect. Ill]. All these efforts must have our support, given the danger of a nuclear war, the seed of which is contained in every conflict, and given the contemporary absurdity represented by the under-development of . such large regions of the world, and the volume of technical and financial resources absorbed by the arms industry and the arms trade.
209.	This year we commemorate the thirtieth anniversary of the adoption of the Universal Declaration of Human Rights; the activities of the United Nations in this field are therefore especially in the limelight. In view of its importance to us-an importance all the greater since Portugal was elected this year for the first time to the Commission on Human Rights—I shall devote a few moments to this matter, in particular to two aspects which, to my mind, are particularly relevant: the eventual contradiction between the need to protect human rights in all countries and the obligation to refrain from interference in the internal affairs of any State; and the hierarchy, or relative importance, of the various categories of human rights.
210.	With respect to the first problem, I believe we can accept the following premises or fundamental principles: first, the theme of human rights is the object of treaties and international conventions, including the very Charter of the United Nations; thus it cannot be said that the protection of those rights is a matter only for the internal jurisdiction of each State.
211.	Secondly, the boundaries of international law and those of the various rights guaranteed by internal law in matters of human rights do not necessarily coincide. It is not to be wondered at that the internal legislation of some States has a wider field of application or contains a more effective machinery for the protection of human rights. Thus, not all that may be protected by the laws of a particular State necessarily falls under the authority of international law. But this jurisdiction exists; it has a specific area of application and means of application which are proper to it.
212.	Thirdly, the existing situation regarding human rights in the various countries involves questions and aspects which, although not irrelevant from the point of view of the exercise or protection of those rights, are, in fact, internal questions within the exclusive jurisdiction of every State. We are of the view that consideration of the internationally relevant aspects of human rights should not constitute a pretext for interference in internal affairs, but we also understand that the prohibition of interference should not impede the consideration of those rights.
213.	In accordance with these premises, Portugal does not consider valid as a general argument the allegation that discussion of the existing situation in the field of human rights in a particular country necessarily constitutes interference in its internal affairs. We are aware, on the other hand, of the risks of overstepping the boundaries of the area of international concern, for once we had crossed those limits we would effectively be interfering; and we are well aware of the dangers, already evident in certain circumstances, of using the matter for political purposes. For our part, we intend scrupulously to respect the boundaries of international law in these matters, and we shall never manipulate the question of human rights as a means to other ends.
214.	Another aspect which at times becomes a matter of polemics in the debates on human rights is that of the existence of a hierarchy in the various types or categories of such rights. Listening to such debates, one would think that there was a competition between civil and political rights on the one hand and economic, social and cultural rights, on the other.
215.	As far as we are concerned, this is a false problem, for we believe that what is fundamental is the protection of each and all. Historical situations may make people more sensitive to a certain type of right. Social and political conditions may reveal that certain rights are more vulnerable and therefore require more protection. Social and economic conditions Can, it a specific moment, require that more urgent attention be directed to one category of rights, because only when these are secured can the peoples truly believe in the observance of others.
216.	But there are no such things as first-class and second-class rights. Because some laws give insufficient protection, that does not legitimize or justify the non-recognition of others. And, lastly, because the historical importance of some laws is emphasized by struggles carried out on their behalf, that does not mean that other rights, of equal human importance, can be forgotten.
217.	The problem is not that of a hierarchy of rights, but rather that of trying to ensure an increasingly wider and
more effective protection of all rights, and of remaining hopeful that the progress of human society will continue to widen the field of human rights, establishing concepts which today are only hopes or whose weakness is blamed on the imperfections of society.
218 We must begin by achieving this on an internal level in each of our countries, and I declare that Portugal, with its Constitution, its laws and its day-to-day practices, cannot be accused of not practising what it preaches. Conscious of the solidarity among all the peoples of the world, we must also give our full co-operation to the international bodies for the universal protection of human rights. The methods of doing this in any given case, on the internal or the international level, will certainly be different, but the objective is the same, as should be our determination.
219.	In reiterating the desire of my country to continue and to strengthen its co-operation with the United Nations, I wish to confirm once again, albeit briefly, what we have declared in this forum since my country again became governed by democratic institutions.
220.	We have clearly assumed and shall continue to discharge our responsibilities as a European nation whose most significant historical links place us today with full rights in the group of countries that have found, through institutionalizing ideological pluralism, the type of .social and political organization that best serves their peoples.
221.	Although we are Europeans, as a result of the spirit of enterprise and scientific risk that has always been a notable characteristic of Western life we have been led by historical destiny to maintain a secular and continuous presence in other latitudes and other continents. Having now returned to Europe, we feel we have left throughout the world—in America, in Africa, in Asia-cultural ties that impose on us obligations, an appeal and an identity to which we cannot be indifferent. We have gained opportunities for living together in harmony that we should like to realize fully.
222 We shall strive consistently, through our participation in international life and particularly in the United Nations and its specialized bodies, to shoulder the complex responsibilities that we happily claim and to make our contribution to the establishment of a better understanding between peoples and the maintenance of peace.


















